Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Preliminary Amendment
1.	Applicant's preliminary amendment filed August 29, 2022 is acknowledged and has been entered.  Claims 1, 2, 4, 5, 8, 25, 26, 38, and 42 have been amended. Claims 9, 11-22, 27-35, 41, and 45-56 have been cancelled.  Claims 57 and 58 have been added.  Accordingly, claims 1-8, 10, 23-26, 36-40, 42, 43, 57, and 58 are pending.  

Election/Restrictions
2.	Applicant's election of Group I, claims 1-8, 10, 23-26, 42, 43, 57, and 58, without traverse, filed August 29, 2022 is acknowledged and has been entered. Claims 36-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-8, 10, 23-26, 36-40, 42, 43, 57, and 58 are pending.  Claims 1-8, 10, 23-26, 42, 43, 57, and 58 are under examination.

Specification
3.	A reference to the prior filed application serial number 14/812,498, filed July 29, 2015, has been inserted in the first sentence of the specification of this application or in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent application serial number 14/812,498, i.e. US Patent Number, pending, abandoned, is missing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8, 10, 23-26, 42, 43, 57, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is ambiguous in lacking clear antecedent basis in reciting, “detecting the presence of the target on the surface” because it fails to clearly define how the target is present on the surface for detection. Claim 1 implies but fails to clearly define that the target detected on the surface is bound to the second binding entity coating the surface which bound to the first binding entity that bound to a target entity on the surface of the target (i.e. target cell); especially in the presence of the pre-loading mixture having bound and unbound components which is contacted on the surface.
Claim 1 is further vague and indefinite in reciting, “detecting the presence of the target on the surface” because it is unclear how the target is detected on the surface absent an optically detectable and/or distinguishable label.
Claim 5 recites improper Markush language in reciting, “wherein the target cell is a cancer cell selected from a breast cancer cell ….”  It should recite, “wherein the target cell is a cancer cell selected from the group consisting of a breast cancer cell ….”
Claim 6 is vague and indefinite in reciting, “wherein the first binding entity includes an antibody” because it is unclear what other components are included with the first binding entity in addition to the antibody. Perhaps, Applicant intends, “wherein the first binding entity comprises an antibody.”
Claim 8 (i) is indefinite in reciting the acronyms “MUC-1, EGFR, IGF1R” etc.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.  Same analogous comments and problems apply to the acronyms recited in claim 8 (ii) to claim 8 (xii) and claim 10 (i) to claim 10 (iii).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-8, 10, 23-26, 42, 43, 57, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 and 52-54 of U.S. Patent No. 9,128,082. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of detecting a rare target cell in a sample comprising contacting and pre-incubating a sample with a first binding entity (primary antibody) and a third binding entity (secondary antibody) to form a pre-loading mixture, wherein the first binding entity specifically binds to a target entity (cell surface antigen) on the surface of the rare target cell and the third binding entity to form a first binding complex and wherein the third binding entity is conjugated to a detectable (fluorescent label) or capturable entity (biotin: biotinylated secondary antibody); contacting the preloading mixture with a surface coated with a second binding entity capable of binding to the third binding entity to form a complex of the first binding complex and the second binding entity which is not an antibody (i.e. avidin, streptavidin) on the surface via direct or indirect binding.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


6.	Claims 1-8, 10, 23-26, 42, 43, 57, and 58 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Forsyth et al. (US Patent 8,008,032).
Forsyth et al. teach a method of detecting and enriching rare target cells which are rare cancer cells in a blood sample (biological sample) (Abstract; col. 5, lines 14-23 & line 57-67; col. 6, lines 17-21 & lines 42-58; col. 7, lines 38-48; Example 1).  The method comprises contacting the sample with a first binding entity (affinity tagged ligand: ATL) to form a pre-loading mixture in solution, wherein the first binding entity (ATL) comprises an antibody (ligand) that specifically binds to a target entity (cell surface antigen, cellular marker) on the surface of the rare target cancer cell.  The first binding entity is a primary antibody or a cocktail of antibodies (plurality of ATLs) that bind to their corresponding specific target entities on the rare target cells.  The method further comprises contacting the pre-loading cell mixture solution with a surface coated with a second binding entity (capture moiety) which specifically binds directly or indirectly to the primary antibody (i.e. first binding entity) to form a complex with the rare target cell; wherein the surface is a microchannel surface. The rare target cell comprises a cancer cell in the form of a circulating tumor cell (CTC) in the blood sample.  The rare cancer target cells include breast, prostate, colorectal, lung, ovarian, endometrial, cervical, liver, and skin (melanoma) cancer cells.  Forsyth et al. specifically teach that affinity tag of the primary antibody (i.e. first binding entity ATL) is biotin or desthiobiotin; hence, biotinylated primary antibody and the second binding entity (capture moiety) immobilized on the surface is avidin, streptavidin or neutravidin (i.e. not an antibody) (col. 1, line 60 to col. 2, line 53; especially col. 2, lines 32-56; col. 3, lines 5-17; Figure 2B; col. 5, lines 14-23 & line 57-67; col. 6, lines 17-21 & lines 42-58; especially col. 9, lines 47-48).  
Forsyth et al. teach the primary antibody as an EpCAM (epithelial cell surface marker) antibody that binds to EpCAM on breast cancer cells. The primary antibody may be MUC-1 antibody (anti-MUC-1), EGFR antibody (epidermal growth factor receptor: anti-EGFR, or Her2/neu antibody (anti-Her2/neu) on breast cancer cells. The primary antibody may also be beta catenin (anti-catenin) or antibody to tumor specific antigen present in skin (melanoma) cancer cell (col. 2, lines 32-67; col. 7, lines 38-57). 
Forsyth et al. teach the method as further comprising contacting the pre-loading cell mixture having the primary antibody (first binding entity) with a third binding entity which is a secondary antibody conjugated to a detectable or fluorescent label (fluorescent probe) or a capturable entity (biotin); hence, a biotinylated secondary antibody which specifically binds to the primary antibody. In this case, the capture moiety or second binding entity coated on the surface is avidin/streptavidin which specifically binds to the biotinylated secondary antibody via biotin (col. 6, lines 49-58; col. 8, lines 38-49). Forsyth et al. teach that the first binding entity may be a mixture of at least a first antibody and a second antibody; wherein the first antibody specifically binds to a first marker (epitope) of the target entity (analyte) and the second antibody specifically binds to a second marker of the target entity on the rare target cells (col. 3, lines 5-17).  Example 1 provides the target cells present in the amount of 1 out of 1010 cells, 1 out of 5x107  cells, or 1 out of 104 cells (approximately 1000 cells: H1650 lung cancer cells). Accordingly, Forsyth et al. reads on Applicant’s claimed invention.

7.	Claims 1-8, 10, 23-26, 42, and 43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fodstad et al. (US Patent 6,893,881). 
Fodstad et al. teach a method of capturing and detecting rare target cells in a biological sample using solid phase immobilized antibodies recognizing the Fc portion of target cell-specific antibodies, whereupon the target cell-specific antibodies are primary antibodies directed to cell surface markers (determinants in target cell membranes) on the rare target cells (Abstract; col. 2, lines 42-64). The method comprises contacting the biological sample with a first binding entity (primary antibody: monoclonal antibody, target cell-specific antibody cocktail) to form a pre-loading mixture, wherein the first binding entity specifically binds to (recognizes) a target entity (cell surface marker/antigen), on the surface of the rare target cells. The method further comprises contacting the pre-loading cell mixture solution with a surface (solid phase: beads) coated with a second binding entity (capture moiety) which specifically binds directly or indirectly to the primary antibody (i.e. first binding entity) to form a complex with the rare target cell; thus, capturing the first binding entity-target cell complex formed on the bead surface and allowing detection of the presence of the target cell in the sample. Fodstad et al. also teach contacting the pre-loading cell mixture with a third binding entity (second set of antibodies) which are secondary antibodies conjugated to a detectable (prelabeled) entity or capturable entity (biotin: biotinylated secondary antibody) that specifically bind to the first binding entity (col. 3, lines 57-66; col. 4, lines 40-56; col. 6, lines 49-61; col. 8, lines 5-18). The second binding entity (avidin) coated on the solid phase surface specifically binds to the third binding entity via the capturable entity (biotin: biotin-avidin binding) (col. 1, lines 20-28; col. 2, lines 57-63; col. 6, lines 49-61).  
Fodstad et al. teach that the first binding entity may comprise a mixture of at least a first antibody and a second antibody; wherein the first antibody specifically binds to a first epitope of the cell surface marker and the second antibody specifically binds to a second epitope of the cell surface marker on the rare target cells (col. 3, line 66 to col. 4, line 29; col. 6, lines 48-56). The first binding entity may comprise an anti-target cell antibody or an antibody cocktail which specifically binds to cell surface antigens (determinants) on breast cancer cell including Her2/neu, EGFR, and MUC-1; and skin cancer cells including melanoma-associated antigens and tumor specific antigens (MOC-31). Fodstad et al. teach that the method enables sensitivity detection up to ratio of 1 target-cell out of 104 nucleated cells (col. 2, lines 64-66; col. 3, lines 46-54; col. 3, line 66 to col. 4, line 36; Example 2, 3, 4, 8; Table 2a).  

8.	No claims are allowed.

Remarks
9.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
Nagrath et al. (Isolation of rare circulating tumour cells in cancer patients by microchip technology, Nature 450 (7173): 1235-1239 (December 2007)) teach isolating rare circulating CTCs in breast cancer patients by microchip technology, from here on, CTC chip (Abstract).  The CTC chip is a microfluidic device which allows efficient selective separation of viable cells from PBMC in whole blood samples, efficient isolation of CTCs from blood of patients with common epithelial tumors, and is proven to have high sensitivity and specificity in accurately identifying and measuring CTC concentrations in cancer patients (Abstract; p. 2, 1st full ¶).  The CTC chip comprises microchannels which consist of micropost populations distributed on the surface of the microchannel in random pattern.  The microposts are coated (functionalized) with anti-EpCAM antibodies (anti-TACSTD1 antibodies) so as to capture CTCs.  EpCAM is known to be frequently overexpressed in breast cancer carcinomas (p. 2, 1st full ¶).  In practice, Nagrath et al. teach passing or flowing blood cell sample through the CTC chip microchannel having the micropost surfaces coated with anti-EpCAM antibodies which specifically bind EpCAM on the target CTCs; thus, capturing and allowing detection of the presence of the CTCs in the sample.  Nagrath et al. teach that the CTCs are further analyzed in vitro (p. 5, 3rd full ¶; Figure 1; Figure 2).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 10, 2022